Citation Nr: 0620584	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia, right knee with very early degenerative 
changes.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1981 to 
February 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for chondromalacia, 
right knee, awarding a 10 percent rating, effective March 1, 
2001.  

The Board remanded this case for additional development in 
April 2005.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

The veteran's right knee disability is currently manifested 
by one x-ray finding of very mild degenerative changes, full 
extension, flexion most severely limited to 80 degrees, 
increased pain, swelling, and loss of coordination with 
physical activity, and subjective complaints of instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5020, 5260 (2005).

2.  The criteria for a separate compensable rating for 
limitation of extension of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2005); VAOPGCPREC 9-04 (2004).

3.  The criteria for a separate compensable rating for 
lateral instability or subluxation of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2005); VAOPGCPREC 23-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the initial increased 
rating claim for chondromalacia, right knee and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an April 2005 VA letter.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of her 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for her.  The RO 
also requested the veteran to advise VA of any other evidence 
she had pertaining to her claim, so that VA could help by 
getting that evidence.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
April 2005 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, as no new 
disability rating or effective date for benefits will be 
assigned, as discussed below, any defect with respect to the 
content of the notice requirement was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The statutory scheme also contemplates, however, 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal stems from an April 2002 rating decision, in 
which the RO granted service connection for chondromalacia, 
right knee, assigning a 10 percent rating.  While the notice 
provided to the veteran in April 2005 was not given prior to 
the first AOJ adjudication of the claim, the veteran was 
granted service connection and assigned an evaluation and 
effective date.  Thus, the Secretary had no obligation to 
provide further notice under the section 5103(a).  Id.  
Additionally, any procedural errors were corrected by the 
subsequent VA letter.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice also was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in November 2001 
and January 2006, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and her representative were notified of the evidence 
and information necessary to substantiate her initial 
increased rating claim for chondromalacia, right knee; were 
notified of the respective responsibilities of VA and herself 
as it pertains to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence she had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
increased ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The RO originally granted service connection for 
chondromalacia, right knee in April 2002, assigning a 10 
percent rating effective March 1, 2001.  The veteran appeals 
this action.

She states that when walking and lifting her knee it feels 
like the knee cap is hitting the bone and by the end of the 
day her knee is throbbing and very painful.  She also 
indicates that her knee is unstable and swells and that she 
cannot bend it, walk, or climb or go down stairs when the 
knee is swollen.  In sum, she contends that the level of 
impairment involving her right knee is higher than warranted 
by a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's right knee is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC's) 5299-5020.  DC 5299 is used for 
unlisted conditions that are rated under a closely related 
disease or injury.  See 38 C.F.R. §§ 4.20, 4.27.  DC 5020 
addresses synovitis, which is rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.   38 C.F.R. § 4.71a, DC 
5003.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  A November 2001 VA 
examination report shows range of motion in the right knee 
was 0 to 130 degrees with additional motion loss of 10 to 15 
degrees in flexion during flare-ups.  A January 2006 VA 
examination report shows range of motion of the right knee 
was from 5 degrees of hyperextension to 110 degrees of 
flexion, with pain at flexion past 90 degrees.  During flare-
ups, she had approximately 60 degrees loss of flexion.

Based on these findings, the veteran is not entitled to a 
rating higher than 10 percent under the diagnostic codes 
addressing limitation of motion of the knee.  Specifically, 
VA medical records show the most severe limitation of flexion 
was a loss of 60 degrees, which would translate to 80 degrees 
of flexion.  Under DC 5260, the next higher 20 percent rating 
only is assigned for flexion of the leg limited to 30 
degrees. 38 C.F.R. § 4.71a, DC 5260.  Separate ratings may be 
assigned under DC 5260 (limitation of flexion of the leg) and 
DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-
2004 (2004).  However, as noted, the medical findings do not 
show any limitation of extension.  Thus, a 20 percent rating 
under DC 5260 or a separate compensable rating under DC 5261 
does not apply.

Another diagnostic code addressing the knee is 38 C.F.R. 
§ 4.71a, DC 5257, which evaluates other impairment of the 
knee, including recurrent subluxation or lateral instability.  
Upon review, however, a separate rating under DC 5257 is 
inapplicable.  VAOPGCPREC 23-97 (1997).  

Although the veteran has complained of instability, physical 
examination consistently found no instability in the knee.  A 
November 2001 VA examination report shows complaints of 
collapsing of the right knee and use of a stabilizing knee 
brace and reports that the veteran tended to limp.  However, 
physical examination revealed no lateral collateral, medial 
collateral, or cruciate ligament laxity.  A January 2006 VA 
examination report shows the veteran reported episodes where 
her knee gave out and she felt like she was going to fall.  
She indicated that she usually caught herself but there were 
episodes over the past six months where she fell.  She 
reported that she used a knee sleeve occasionally for comfort 
and a walking stick for balance, but did not use a brace.  On 
physical examination, however, the knee was stable to varus, 
valgus, Lachman's and posterior drawer tests.     

Moreover, none of the remaining diagnostic codes pertaining 
to the knee with ratings higher than 10 percent apply.  

DC 5256 evaluates knee ankylosis, which is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical process."  See Dorland's Illustrated 
Medical Dictionary, 28th Edition, p. 86.  Although the 
veteran complained that during flare-ups she could not bend 
her knee for two to five days because of swelling and pain, 
the 2006 examiner noted that loss of motion was most likely 
due to pain and not a physical blocking of her motion.  
Additionally, none of the medical evidence indicates that the 
knee was immobile.  Under DC 5258, a 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
However, the veteran indicated in January 2006 that she had 
no sensations of locking in her knee; and none of the medical 
evidence relates to any such impairment.  

DC 5262 addresses impairment of tibia and fibula, based on 
whether there is malunion or nonunion.  As noted, however, 
the right knee joint consistently was found stable.  A 
November 2001 x-ray examination report also shows no evidence 
of fracture or focal destruction.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows significant 
complaints of pain, swelling, and loss of coordination, 
particularly on prolonged standing and using stairs.  The 
veteran also reportedly limped sometimes and occasionally 
used assistive devices.  The 2006 VA examiner further 
confirmed that the veteran had significant symptoms and 
flare-ups with activities that affected the patellofemoral 
joint.  Any functional loss related to the knee, however, 
already is contemplated by the 10 percent rating assigned 
under DC's 5299-5020.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Moreover, on strict 
application, the current medical findings would not even 
warrant a compensable evaluation under the diagnostic 
criteria.  In 2006, it was noted that an April 2005 x-ray 
examination showed the knee was within normal limits without 
significant degenerative changes.  However, as the 2001 x-ray 
examination report showed very mild degenerative changes in 
the right knee, the Board resolves all doubt in the veteran's 
favor and finds that a 10 percent rating for the right knee 
still applies.  See 38 C.F.R. § 3.102.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's right knee disability warranted a 
rating higher than 10 percent.  Thus, "staged ratings" are 
inapplicable to this case.

In sum, the Board finds that the level of the veteran's right 
knee chondromalacia with very early degenerative changes more 
closely approximates the criteria for a 10 percent rating 
under 38 C.F.R. § 4.71a, DC's 5299-5020; and the increased 
rating claim is denied.  See 38 C.F.R. § 4.7.  In making this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of her case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of her 
right knee disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia, right knee with very early degenerative 
changes is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


